Exhibit 10.21
CONSENT AND REAFFIRMATION
Dated as of February 21, 2011
     Each of the undersigned hereby (i) consent to the agreements in the
foregoing First Amendment (ii) agree and acknowledge that the execution,
delivery, and performance of this First Amendment shall in no way release,
diminish, impair, reduce, or otherwise affect its respective obligations under
the Loan Documents to which it is a party, which such Loan Documents shall
remain in full force and effect, and all rights thereunder are hereby ratified
and confirmed; and (iii) represent and warrant to the Agent and the Lender that
as of the First Amendment Effective Date that all representations and warranties
in the Loan Documents to which it is a party are true and correct in all
material respects as though made on the date hereof, except to the extent that
any of them speak to a different specific date.

            POSTROCK ENERGY SERVICES CORPORATION,
a Delaware corporation
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer        POSTROCK ENERGY CORPORATION,
a Delaware corporation
      By:   /s/ David C. Lawler         David C. Lawler        Chief Executive
Officer and President     

 